                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    In re MICHAEL L. OVERTON, C47370,                    Case No. 19-cv-06754-CRB (PR)
                                   8                    Plaintiff.
                                                                                             ORDER OF DISMISSAL
                                   9

                                  10

                                  11

                                  12           On October 18, 2019, the clerk filed as a new prisoner action a letter from plaintiff
Northern District of California
 United States District Court




                                  13   complaining of irregularities in connection with his “suitability hearing” at Atascadero State

                                  14   Hospital, among other things. On that same date, the court notified plaintiff in writing that the

                                  15   action was deficient because he did not file an actual complaint or pay the requisite filing fee or,

                                  16   instead, submit a signed and completed court-approved in forma pauperis (IFP) application.

                                  17   Plaintiff was advised that failure to file the requested items within 28 days would result in

                                  18   dismissal of the action.

                                  19           More than 28 days have elapsed; however, plaintiff has not provided the court with the

                                  20   requisite items or sought an extension of time to do so. The action is DISMISSED without

                                  21   prejudice and the clerk is instructed to close the file.

                                  22           IT IS SO ORDERED.

                                  23   Dated: December 5, 2019

                                  24                                                      ______________________________________
                                                                                          CHARLES R. BREYER
                                  25                                                      United States District Judge

                                  26

                                  27

                                  28
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        OVERTON,
                                   4                                                          Case No. 3:19-cv-06754-CRB
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        ,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on December 5, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Michael L. Overton ID: C47370
                                       Atascadero State Hospital Unit 31
                                  18   P.O. Box 7001
                                       Atascadero, CA 93423-7001
                                  19

                                  20

                                  21   Dated: December 5, 2019

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24
                                                                                          By:________________________
                                  25                                                      Lashanda Scott, Deputy Clerk to the
                                  26                                                      Honorable CHARLES R. BREYER

                                  27

                                  28
                                                                                          2
